Citation Nr: 1019717	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  10-03 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and her son




ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to 
November 1953.  He received the Combat Infantry Badge.  The 
appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2009 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in New York, 
New York.  In that decision, the RO denied entitlement to 
service connection for the cause of the Veteran's death.  

The appellant testified before the undersigned at an April 
2010 hearing at the RO (Travel Board hearing). A transcript 
of that hearing has been associated with the Veteran's claims 
folder.

In May 2010, the Board granted the appellant's motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's July 2008 death certificate reveals that the 
immediate cause of his death was cardiopulmonary arrest, due 
to or as a consequence of aortic dissection.  At the time of 
his death, the Veteran was service connected for 
posttraumatic stress disorder (PTSD).  In an August 2008 
letter, Dr. Lerner stated that the Veteran died of the 
effects of a dissecting aortic aneurysm.  He opined that the 
aortic dissection was likely ("more likely than not") the 
result of the Veteran's hypertension.  This opinion was based 
on the fact that a dissecting aortic aneurysm was likely 
("more likely than not") to occur in people with 
hypertension.

In a September 2009 letter, Dr. Lerner stated that he began 
treating the Veteran for hypertension in 2003 and that 
hypertension, along with defects in the aortic wall itself, 
were factors in an aortic dissection.  He opined that the 
presence of hypertension, which was likely ("more likely 
than not") caused by the Veteran's PTSD, over the years 
facilitated the evolution of thoracic aortic aneurysm where 
it might undergo dissection.  No apparent reasoning or 
explanation was provided as to the opinion concerning the 
relationship between the Veteran's PTSD and hypertension. 

In November 2009, a VA physician reviewed the Veteran's 
claims file and provided an opinion as to whether a 
relationship existed between the Veteran's service-connected 
PTSD and his hypertension.  The physician opined that there 
was no medical evidence to support a causal relationship 
between hypertension and PTSD.  The apparent reasoning behind 
this opinion was that there was no medical evidence in the 
medical literature to support such a relationship.  There 
does, however, appear to be literature supportive of such a 
connection.  See e.g.  Kibler JL, Joshi K, Ma M, Hypertension 
in Relation to Posttraumatic Stress Disorder and Depression 
in the US National Comorbidity Survey, Behavioral Medicine, 
2009 Winter; 34(4):125-32; Boscarino JA., A Prospective Study 
of PTSD and Early-Age Heart Disease Mortality Among Vietnam 
Veterans:Iimplications for Surveillance and Prevention,  
Psychosomatic Medicine, Jul. 2008;70(6):668-76

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2009).  The VCAA's duty to assist includes a duty to help a 
claimant obtain records relevant to his claim, whether or not 
the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  

During the April 2010 hearing, the appellant testified that 
the Veteran had been treated at the VA Medical Center in 
Northport, NY (VAMC Northport) for PTSD. The most recent 
records from VAMC Northport in the Veteran's claims file are 
dated in June 2004.  Therefore, it appears that there may be 
additional VA treatment records from this facility that have 
not yet been obtained.

As VA is on notice that there may be additional VA treatment 
records that may be applicable to the appellant's claim and 
because these records may be of use in deciding the claim, 
these records are relevant and an attempt to obtain them 
should be made.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

If additional treatment records for the Veteran's PTSD or 
cardiovascular system condition are associated with the 
claims folder, further review would be required by the VA 
physician who provided the November 2009 opinion. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain and associate with the claims 
file all records of the Veteran's 
treatment for psychiatric and 
cardiovascular system conditions from the 
VAMC in Northport, NY from June 2004 to 
July 2008. 

2.  The Veteran's claims file, including 
this remand, should be referred to a VA 
physician with expertise in the area of 
hypertension or PTSD to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the Veteran's service-
connected PTSD contributed significantly 
or materially to cause his death (e.g. 
hastened death or rendered him less 
capable of resisting the conditions that 
caused death).

The physician should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's fatal aortic dissection was 
etiologically related to his service-
connected PTSD.  

The physician should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's hypertension was etiologically 
related to his service-connected PTSD.

The physician should provide a rationale 
for these opinions that takes into 
account medical literature, including 
that suggesting an association between 
PTSD and hypertension.

The physician should acknowledge that the 
claims folder was reviewed and must 
provide a rationale for each opinion.  If 
the physician is unable to provide an 
opinion without resort to speculation, he 
or she should explain why this is so and 
what, if any, additional evidence would 
be necessary before an opinion could be 
rendered.

The physician is advised that the 
appellant is competent to report her 
observations of the Veteran's symptoms 
and treatment, and such reports must be 
considered in formulating any opinions.

3.  The agency of original jurisdiction 
(AOJ) should review any opinion obtained 
in accordance with this remand to ensure 
that it contains the information 
requested in this remand and is otherwise 
complete.

4.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



